Case 8:21-cv-00332-CJC-ADS Document 14 Filed 04/21/21 Page 1 of 1 Page ID #:35

                                                                                           JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES − GENERAL

 Case No.        8:21−cv−00332−CJC−ADS              Date 4/21/2021
                 GEORGE AVALOS V. GOTHARD BUSINESS CENTER ASSOCIATES
 Title
               II, LLC ET AL

 Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                   Cheryl Wynn                               Not Reported
                   Deputy Clerk                       Court Reporter / Recorder


         Attorneys Present for Plaintiffs:       Attorneys Present for Defendants:
                  None Present                               None Present


Proceedings:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE
                        OF DISMISSAL

     The Court is in receipt of Plaintiff’s Notice of Dismissal of the entire action [13],
and hereby orders the case dismissed with prejudice. Further, the Court orders all
proceedings in the case vacated and taken off calendar.


                                                                           −     :     −
                                               Initials of Deputy Clerk: cw




 CV−90                               CIVIL MINUTES−GENERAL                           Page 1 of 1
